IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                        June 17, 2014 Session

    ERIC HOLMES v. SHELBY COUNTY SHERIFF’S OFFICE, ET AL.

                      Appeal from the Chancery Court for Shelby County
                         No. CH1218602     Arnold B. Goldin, Judge




                  No. W2013-02349-COA-R3-CV               - Filed August 8, 2014



The order appealed is not a final judgment and therefore, we dismiss this appeal for lack
of jurisdiction.

                  Tenn. R. App. P. 3, Appeal as of Right; Appeal Dismissed.


D ONALD E. P ARISH, S P. J., delivered the opinion of the Court, in which F RANK G.
C LEMENT, J R., P. J., M.S., and J. S TEVEN S TAFFORD, J., joined.

Martin W. Zummach, Germantown, Tennessee, for the Appellant, Shelby County
Government.

John A. Irvine, Jr., Memphis, Tennessee, for the Appellee, Eric Holmes.



                                   MEMORANDUM OPINION 1



       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
       The Appellee, Eric Holmes, was an employee of the Shelby County Sheriff’s Office.
A complaint as to his conduct was made. An internal investigation was conducted which
resulted in formal charges being lodged against him for violating sheriff’s department policy.
Mr. Holmes was found by his superiors to have breached four policies involving “personal
conduct”, “courtesy”, “truthfulness” and “off duty employment”. Mr. Holmes was then
terminated. Mr. Holmes appealed this finding to the Shelby County Civil Service Merit
Board which conducted a lengthy hearing and upheld the termination. He then appealed that
decision to the Chancery Court of Shelby County. The Court found that there was no
substantial or material evidence which supported the findings of the Civil Service Merit
Board as to a violation of the rules relative to off duty employment or truthfulness. However,
the Court found that the findings of the Civil Service Merit Board did not fully address the
allegations relative to personal conduct and courtesy. The Court entered an Order Reversing
In Part, And Remanding In Part, Decision Of Shelby County Civil Service Merit Board dated
and filed September 27, 2013. Therein, the Court remanded this case to the Civil Service
Merit Board for findings as to the charges relative to personal conduct and courtesy. The
record does not indicate that any action was ever taken on these two remanded issues. The
September 27, 2013, Order stated that it was not a final order pursuant to Rule 54 of the
Tennessee Rules of Civil Procedure. On January 2, 2014, another order was filed and
entered styled Amended Order Reversing, In Part, And Remanding, In Part, Decision Of
Shelby County Civil Service Merit Board, which stated that, contrary to the expressed
language of the order of September 27, 2013, it was a final order.

        Pursuant to Rule 13(b) of the Tennessee Rules of Appellate Procedure, we have
reviewed the record in order to determine whether this Court has subject matter jurisdiction
to hear this case. It appears to the Court that it does not have jurisdiction because there are
two issues which were not resolved by the trial court and which were, in fact, remanded by
the trial court for further findings by the civil service board.

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple claims
are involved in a suit, as is true here, an order which adjudicates fewer than all the claims is
not final and is not appealable. See: Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn.
1990). The Amended Order cannot operate to change the obvious fact that the trial court has
not resolved all the issues. For this reason, this Court does not have jurisdiction and this
appeal must be dismissed.

                                       CONCLUSION

        The appeal is dismissed without prejudice and the case is remanded to the trial court
for further proceedings which are consistent with this Opinion. The costs of this appeal are
taxed one-half to the Appellate, Shelby County Government and one-half to the Appellee,
Eric Holmes.
_________________________________
DONALD E. PARISH, SPECIAL JUDGE